Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is September 27, 2018. This Office Action is in response to the Request for Continued Examination (RCE) and amendment filed March 18, 2022. This action is a NON-FINAL REJECTION.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.
 
Response to Arguments
Applicant's arguments regarding currently-amended claims 1, 2, 3, 4, 5, 6, 7, 8  have been fully considered but are not persuasive for the reasons noted below.
Applicant argues, regarding currently-amended Claim 1 (See “REMARKS”, first page, last paragraph through second page, first paragraph):
“As seen from the above, claim 1 has been amended to clarify that the recite [SIC] current is conveyed through the first interface to the second semiconductor die by both of a second interface and a third interface at different, non-adjacent, locations on the first semiconductor die. In contrast, Sinha does not disclose a current is conveyed through the first interface as recited. Rather, as admitted in the present Office Action, Sinha discloses a conductive path 292 through an interconnect layer 228 and not interface 221 which is cited as being equivalent to the recited first interface.”

This is not found to be persuasive. First, Examiner notes, as a point of fact, that the recitation “a current is conveyed through the first interface to the second semiconductor die by both of a second interface and a third interface at different, non-adjacent, locations on the first semiconductor die” is an operational feature of the product of Claim 1. For a product claim, any recitation must result in a structural difference from the prior art in order to patentably distinguish the claimed invention over the prior art. Second, note the prior art structure of Sinha is capable of performing the operational feature of the recitation since the current’s path, which conveys from Sinha’s power node 275 and along all conductive structures on the first and second semiconductor die, results in “a current conveyed through the first interface to the second semiconductor die” as required by currently-amended Claim 1 – since both Sinha’s “a second interface” and “a third interface” are conductive.
Applicant also argues, regarding currently-amended Claim 6 (See “REMARKS”, third page, second paragraph):
“In addition to the above, at least claim 6 recites further features not disclosed by the

has no contact or via at one of the second interface and the third interface." In contrast, the
portions of Sinha cited as being equivalent to the recited second and third interface do have
a contact or via (e.g., contact 277 and via 230). Accordingly, claim 6 is patentable over the
cited art for at least these further reasons.”

This is not found to be persuasive. Note Sinha’s second semiconductor die 250 and first semiconductor die 210 are separated from each other by a dielectric layer 205. Because of such a structure, any contact or via of the second semiconductor die 250 is at the dielectric layer 205 and not at one of the second interface and third interface of the first semiconductor die.  
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SINHA ‘600 (US 2017/0365600 A1; pub. date December 21, 2017; S. P. Sinha et al.)
Regarding Claim 1: SINHA ‘600 discloses a system 200 ([0034], “3D IC 200”; See FIG. 2 embodiment), comprising:

    PNG
    media_image1.png
    542
    485
    media_image1.png
    Greyscale


a first semiconductor die 210 ([0034], “first tier 210”); and a second semiconductor die 250 ([0034], “second tier 250”) stacked vertically on the first semiconductor die 210 (See FIG. 2 noted above; See also [0034], “…where the tiers are adjacent to, and disposed on top of, one another.”); wherein the first semiconductor die 210 includes: a first interface 221 ([0035], “vias 221”) configured to receive one or more signals; one or more metal layers 222, 224, 226 ([0035], “…interconnect layers 222, 224, 226, ..”) above the first interface 221; wherein responsive to a potential being applied to a power node 275 ([0038], “at least one peripheral input structure 275”; See FIG. 2 above) of the first semiconductor die 210, a current 293 is conveyed through the first interface 221 to the second semiconductor die 250 by both of a second interface 228 and a third interface 228 at different, non-adjacent, locations on the first semiconductor die 210 (Note SINHA ‘600’s second and third interfaces are both labeled 
Regarding Claim 3: SINHA ‘600 discloses the system as recited in claim 1, wherein the first semiconductor die 210 further comprises a plurality of transistors 214 ([0035], “one or more transistors 214 in the layer 212.”) below the third interface 228 (FIG. 2).
Regarding Claim 4: SINHA ‘600 discloses the system as recited in claim 1, wherein the first interface 221 of the first semiconductor die 210 comprises a through silicon via interconnect that does not fully traverse the first semiconductor die 210 (See FIG. 2). 
Regarding Claim 8: SINHA ‘600 discloses the system as recited in claim 1, wherein the second semiconductor die 250 provides a different functionality than the first semiconductor die 210 (Note the second semiconductor die 250 functions to provide external electrical contact by way of bumps 280, a function not provided by first semiconductor die 210). 
Regarding Claim 2: SINHA ‘600 discloses the system as recited in claim 1, wherein the second interface 228 is aligned with the first interface 221 and the third interface is unaligned with the first interface 221 (Examiner interprets the first interface 
Regarding Claim 5: SINHA ‘600 discloses the system as recited in claim 1, wherein one or more of the second interface 228 and the third interface 228 comprises: one or more bonding pad vias 277 connected to the one or more metal layers 222, 224, 226; and a bonding pad interface comprising one or more bump interconnects (See FIG. 2 and note structure 279 is connected electrically and physically to a structure interpreted as a bonding pad interface located between structure 279 and 277; See also [0039]).
Regarding Claim 6: SINHA ‘600 discloses the system as recited in claim 1, wherein the second semiconductor die 250 has no contact or via at one of the second interface and the third interface (Note Sinha’s second semiconductor die 250 and first semiconductor die 210 are separated from each other by a dielectric layer 205. Because of such a structure, any contact or via of the second semiconductor die 250 is at the dielectric layer 205 and not at one of the second interface and third interface of the first semiconductor die).   
Regarding Claim 7: SINHA ‘600 discloses the system as recited in claim 5, wherein the second semiconductor die 250 comprises a through silicon via interconnect 230 (“MIV 230”, [0041]) aligned with one of the second interface 228 and the third interface for transferring signals between the second semiconductor die 250 and the first semiconductor die 210 (See [0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jansen et al. (US 2014/0319697; pub. date October 30, 2014; “Disabling Electrical Connections Using Pass-Through 3D Interconnects And Associated Systems and Methods); and Gomes et al. (US 2020/0058646; effectively-filed August 14, 2018; “Structure And Methods For Large Integrated Circuit Dies”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813